Citation Nr: 1700467	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran has verified active military service from November 1973 to September 1977 and from August 1982 to November 1984.  Notably, the period of service from September 5, 1983 to November 2, 1984 has been found to be dishonorable and will not be considered for purposes of determining eligibility for VA benefits.  See November 1994 Administrative Decision.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). 

During the current appeal, and specifically in November 2011, the Veteran testified at a travel Board hearing by a Veteran's Law Judge other than the undersigned.  A transcript of this proceeding is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  On October 18, 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in his appeal.  By response received in November 2016, the Veteran indicated that he did not wish to appear at another Board hearing.  Accordingly, the appeal has been reassigned to the undersigned Veterans Law Judge for adjudication.  38 C.F.R. § 19.3(b).

Additionally, during the November 2011 Board hearing, the Veteran submitted additional evidence with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015). 

In April 2014, the Board remanded the claim for service connection to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action with regard to the claim on appeal, the AOJ continued to deny the Veteran's claim for entitlement to service connection for a left knee disability (as reflected in a January 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the April 2014 remand to include scheduling the Veteran for a VA examination and obtaining outstanding service treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current left knee disability did not have onset during nor was it caused by his active service and arthritis of the left knee did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA's duty to notify has been satisfied through a notice letter dated in May 2006 with regard to the claim remaining on appeal.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in July 2009.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.  VA afforded the Veteran an adequate examination and obtained an adequate relevant medical opinion regarding his left knee disability in May 2014.

There has been substantial compliance with the prior Board remand instructions.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained a May 2014 VA examination and the examination and opinion are adequate.  

Finally, in the April 2014 Remand, the Board directed the AOJ to associate with the claims file a copy of the October 2009 rating decision on appeal.  Of record at that time was a letter dated October 29, 2009, informing the Veteran that the AOJ had previously requested that the Veteran submit new and material evidence with regard to the left knee condition, that the Veteran had not submitted the evidence, and that his claim had therefore been denied.  The letter does not indicate that there was any rating decision associated with the letter or that any rating decision had been generated.  In November 2014 the AOJ issued a letter to the Veteran concerning the unavailability of a October 2009 rating decision and advised that the New York RO was unable to locate any such rating decision.  Thereafter, by statement received in December 2014 the Veteran indicated that he is submitting a copy of the decision.  See VA Form 21-4138.  A review of the electronic claims file indicates the Veteran submitted a copy of the October 29, 2009 letter (which is also located on Virtual VA).  The basis for the AOJ disallowance of this claim in October 2009 was that there is was no new and material evidence submitted so the claim could not be reopened.  

The Statement of the Case (SOC) issued in April 2011, did not indicate that there ever was a rating decision dated in October 2009.  Rather, what is says is that on October 29, 2009, "[s]ince we did not received (sic) any new and material evidence from you we denied  your claim and notified you."  The AOC also refers to another decision as a rating decision, one in December 1995.  It is unclear why the Board thought there had ever been anything issued denying the appeal other than the October 29, 2009 letter which itself was a decision and included a copy of the Veteran's procedural and appellate rights.  Given the reason for the denial, and the record as just described, the fact that no rating decision was found is not important in this case and even if there was such a document, the absence of it is not prejudicial to the Veteran.  Furthermore, as there does not appear to be a basis for concluding that anything other than the October 29, 2009 document that is already of record was ever issued in October 2009 (i.e., a rating decision - in the sense of a formal document typically issued on blue paper during that time frame) further efforts to seek out such a document are not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board will therefore proceed to the merits of the claim for service connection for a left knee disability.


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran contends that he has a left knee disability that is attributable to military service.  Specifically, the Veteran testified in November 2011 that during active service in 1975, while carrying a heavy camera and its accompanying equipment, weighing approximately 55 to 60 pounds, and while climbing into a B-52 aircraft, he lost his hand grip and balance causing him to fall onto his left side injuring his left knee and hip.  The Veteran stated that the injury caused him to use crutches for a while.  See Hearing Transcript, Pg. 4.  He also stated that his military occupational specialty (MOS) included duties to include camera repairs on fighters and bombers, which included replacing inoperable cameras and development of the film.  Id. at 3.

Initially, the Board notes that, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of the listed diseases and the Veteran has been diagnosed with arthritis.  Here, however, arthritis was neither shown nor noted in service; 38 C.F.R. § 3.303(b) is therefore inapplicable.  Moreover, chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, however, there is neither evidence nor argument that arthritis manifested within the one year presumptive period and entitlement to service connection for a right knee disability is therefore not warranted on this basis.

The Veteran's service medical records to include his entry and separation examination reports are negative for any symptoms of, treatment for, or diagnosis of a left knee disability.  Specifically, his October 1973 entry examination and April 1977 and April 1984 separation examinations show normal lower extremities and no symptoms or diagnoses related to his left knee were noted.  In addition, the report of medical history completed by the Veteran at the time of separation from service indicates no history of left knee pain or problems, and no indication of a disability at that time.  In fact, in response to the question "Have you ever had any illness or injury other than those already noted" the Veteran wrote "right hip in U-T, Thailand, kick in the right side."  Additionally, the examiner noted other conditions to include pain in the chest related to blunt trauma, however further notes that the Veteran denied "all other significant medical or surgical history."  In addition, a February 1979 report of medical history notes that the 1975 contusion of left hip healed.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim. 

Pertinent service treatment records include March 1975 and December 1975 treatment records notes recurrent left hip pain diagnosed with trochanteric bursitis.  A December 1976 service treatment record notes the Veteran reported left hip pain times 4-5 days.  He reported no injury history and no history of arthritis other than his joint aches.  He also reported a right hip injury one year prior.  

An April 1979 service treatment record notes the Veteran used crutches to treat a contusion on the right heel.  A September 1980 service treatment record notes the Veteran fell in the shower and injured his right heel.  The diagnosis was contusion of the right achilles tendon and he was issued crutches for walking for a duration of two days.  A subsequent September 1980 service treatment record notes the Veteran walks well with crutches due to a right ankle injury.  An August 1983 service treatment record shows the Veteran was diagnosed with left leg thrombophlebitis and issued a cane to assist with ambulating.  A September 1983 service treatment record shows reflects the Veteran presented for follow-up treatment and that his leg remained relatively unchanged.  Examination revealed it was still painful and tender and he continued the use of a cane.

Post-service, pertinent evidence of record consists of VA treatment records from Albany VA Medical Center, which show the Veteran reported for treatment for left knee pain and participated in physical therapy to relieve symptoms.  Specifically, VA treatment records include a February 1995 x-ray which identified a normal left knee.  An October 1997 orthopedic treatment record also notes left knee pain since the 1975 injury.  A November 1997 operative report showing the Veteran underwent left knee partial medial meniscectomy and synovectomy due to a medial meniscal tear.  A July 2009 treatment record shows the Veteran presented with complaints of pain, which impacted his ability to walk and climb stairs.  He was diagnosed with possible meniscus tear and referred for physical therapy.

A September 2009 VA treatment record notes the clinician concluded that a fall during service may be an inciting cause for the Veteran's later development of left knee arthritis.  The Veteran returned following an initial evaluation for left knee arthritis.  It is noted that the Veteran participated in physical therapy.  MRI of the left knee identified, in part, a tear of the posterior aspect of the medial meniscus.  A June 2011 VA treatment record reflects the Veteran was diagnosed with degenerative joint disease of the left knee.  The examination report recites the Veteran's reported 1975 injury of his left knee and hip caused by falling from a stationary B-52 aircraft and years later in 1997 he underwent an operation for a meniscus tear in the left knee.  The examiner also notes that the Veteran was referred to orthopedics and prescribed a knee brace for support.  In so prescribing, the examiner concluded that the "prescribed knee brace for support for DJD in his left knee believed to be related to his initial injury to his knee in 1975."

Given the complete nature of the service treatment records and the fact that they contain numerous reports of orthopedic symptoms involving other than his left knee, if the Veteran did have left knee symptoms during service it is reasonable to expect that he would have reported them.  The Board finds the state of the service treatment records more probative than the Veteran's statements made years after service regarding onset of left knee pain and concludes that the preponderance of evidence is against a finding that he injured his left knee during service or experienced any symptoms of his left knee during service or for several years after separation from active service.  

The Veteran was afforded VA examination of the left knee in May 2014.  On examination, the VA examiner diagnosed left knee degenerative joint disease.  Following interview of the Veteran and review of the claims file, the examiner opined that left knee degenerative joint disease, initially diagnosed in 1997, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury.  In so finding, the examiner's rationale notes that service treatment records revealed several visits to treat hip pain in 1975 but do not reflect that the Veteran sought treatment for left knee symptoms in 1975 or at any other time until discharge in 1984.  The examiner further noted that post-service discharge, the Veteran was first treated for left knee symptoms in 1995 to conduct an MRI.  The examiner concluded that the MRI identified left knee degenerative joint disease, which is consistent with age related changes.  This medical opinion is entitled to significant probative weight because the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In contrast to the May 2014 VA examiner's opinion, as discussed above, a September 2009 VA treatment record includes that the clinician concluded that a fall during service may be an inciting cause for the Veteran's later development of left knee arthritis.  The Veteran returned following an initial evaluation for left knee arthritis.  It is noted that the Veteran participated in physical therapy.  MRI of the left knee identified, in part, a tear of the posterior aspect of the medial meniscus.  Further, acknowledging the Veteran's reported 1975 injury of his left knee and hip caused by falling from a stationary B-52 aircraft and also noting that years later in 1997 he underwent an operation for a meniscus tear in the left knee, a June 2011 VA treatment record reflects the Veteran was diagnosed with degenerative joint disease of the left knee.  The examiner also determined that the arthritis is not related to the meniscus tear and noted that the Veteran was referred to orthopedics and prescribed a knee brace for support.  In so prescribing, the examiner concluded that the "prescribed knee brace for support for DJD in [the Veteran's] left knee believed to be related to his initial injury to his knee in 1975."  

The Veteran has also opined that there is a relationship between his reported in service left knee injury in 1975 and his current left knee condition as well as the statements from the Veteran's family and friends, to include the Veteran's daughter, and friend Ms. K.Q.  The Veteran and his family and friends are competent to report a contemporaneous medical diagnosis as well competent to attest to matters of which they have first-hand knowledge, such as observable symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  They are also competent to opine on some medical matters.  Id. at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Here, the Board finds the history of this case, including that recorded in the service treatment records to be more probative than the lay statements regarding etiology.  The reported medical opinion of the September 2009 VA examiner is of little if any probative weight because the ambiguous term "may" was used in describing the potential relationship between the left knee disability and the reported in service injury.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 'may or may not' is an insufficient basis for an award of service connection); Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (doctor's statement that the veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Moreover, the May 2014 opinion is not in speculative language and is supported by a compelling rationale, and thus more probative that the 2009 statements just discussed.

In light of the foregoing, the Board finds that service connection for a left knee disability is not warranted.  Evidence against the Veteran's claim includes the May 2014 VA examination and medical opinion.  The May 2014 examiner's report reflects that he reviewed the entire claims file, and opined that the Veteran's left knee disability was not related to the in service 1975 incident, and the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any left knee problems.  In so finding, the examiner noted that service treatment records reflect visits for hip pain but medical records reflect that the Veteran was first treated for left knee symptoms in 1995 when a MRI identified degenerative joint disease.  In addition, the examiner opined that degenerative joint disease is present in both knees and is consistent with age related changes.

The May 2014 VA opinion has significant probative value because it includes an explanation of the bases for the negative opinion, to include based on available lay statements and medical records.  Thus, this opinion outweighs the September 2009 medical opinion, without rationale, along with the Veteran's more general lay assertions as to the etiology of his current left knee disability.

The Board notes that post-service, the evidence of record shows that the Veteran first complained of left knee symptoms in VA treatment records dated in February 1995.  See Albany VA Medical Center treatment record.  However, these treatment records when considered with the entirety of the record do not show that the Veteran's left knee disability, first diagnosed in 1995, has a direct link between current disability and service.  As the May 2014 VA examiner explained the reasons for his conclusions, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Further, although the May 2014 VA examiner noted the absence of treatment until many years after service, this was not the sole basis for his opinion.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Rather, he cited additional factors; including determination that the Veteran's left knee as well as the right knee degenerative joint disease is consistent with age related changes is the primary cause of disability.  Additionally, the Board notes that Veteran did not indicate on his separation report of medical history that he had left knee problems but did report having hip problems.  The Board finds the contemporaneous statements indicating a lack of left knee problems to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  As a matter of persuasive authority, it is recognized by codified rules of evidence (specifically Fed. R. Evid. 803(4)) that statements made for the purpose of medical treatment generally are reliable and the Court has stated that "[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons."  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997))).  Thus, reading the May 2014 VA examiner's opinion that it is more likely suggestive that the left knee disability itself is consistent with age related changes than service, as a whole and in the context of the evidence of record, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Based on the foregoing, the Board also finds that the VA examiner's opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Finally, there is no evidence or argument that a chronic disease of the left knee manifested in service or within the one year presumptive period or that the Veteran's current left knee disability is related to service.  

To the extent that the Veteran contends that his current left knee disability is related to the reported in service injury in 1975, in contrast, during his April 1977 and April 1984 examinations for separation from service, the Veteran did not report any left knee problems.  No clinical abnormality was found upon examination.  As discussed above, during the November 2011 hearing, the Veteran testified he sustained an in service injury to the left knee in 1975 when he lost his hand grip and balance and fell while climbing into a B-52 aircraft.  The Board acknowledges that the reported left knee injury is consistent with the duties of his MOS, further, if the Veteran had been experiencing recurrent symptoms of left knee problems during service, it would be reasonable to infer that he would have reported such symptoms at his separation service discharge examinations, especially because he did report other conditions at that time to include hip problems and pain in his chest due to blunt trauma.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having left knee problems upon service discharge weighs against any assertion that these symptoms began during service and continued after service.

As to the Veteran's statements that there is a relationship between his current cervical spine disability and his military service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran's statements as to the etiology of his current left knee disability, diagnosed many years after service, are not competent evidence.  Here, whether pathology of one part of the anatomy is related to a specific injury, in a manner that is not observable other than by perceived pain, is a complex question that is beyond the realm of knowledge of a layperson.  The weight of the evidence is thus against a relationship between the current left knee disability and service.  

For all of the above reasons, the preponderance of the evidence is against the elements required to establish service connection for a left knee disability.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


